United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1557
                                    ___________

Patrick Robertson,                       *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Charlotte Sumner,                        *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: March 7, 2007
                                 Filed: March 12, 2007
                                  ___________

Before WOLLMAN, SMITH, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Arkansas state prisoner Patrick Robertson appeals the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action against Charlotte Sumner,
the records coordinator for the Arkansas Department of Correction (ADC). He seeks
leave to proceed in forma pauperis (IFP) on appeal. We grant Robertson leave to
appeal IFP, and we affirm, but on different grounds than those relied on by the district



      1
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
court. See United States v. Siwek, 453 F.3d 1079, 1084 (8th Cir. 2006) (this court may
affirm district court’s judgment on any basis supported by record).2

        Robertson’s claim for damages stemming from the alleged miscalculation of his
parole-eligibility date is Heck-barred, see Heck v. Humphrey, 512 U.S. 477, 486-87
(1994) (claim for damages that necessarily implies invalidity of conviction or sentence
is not cognizable under § 1983 until conviction or sentence has been invalidated), and
any challenge to his parole-eligibility date must be asserted in a habeas action, see
Wilkinson v. Dotson, 544 U.S. 74, 81 (2005) (state prisoners may use only habeas
remedies when they seek to invalidate duration of confinement, either directly through
injunction compelling speedier release or indirectly through judicial determination
that necessarily implies unlawfulness of State’s custody); Preiser v. Rodriguez, 411
U.S. 475, 489-90 (1973) (challenge to fact or duration of confinement must be through
habeas corpus).

      Accordingly, we affirm.
                     ______________________________




      2
       Given the Supreme Court’s decision in Jones v. Bock, 127 S. Ct. 910, 921-23
(2007), we decline to affirm on the failure-to-exhaust grounds relied on by the district
court.

                                          -2-